EXHIBIT 10.1    

 
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of this 31st day of March, 2009, by and among HAWK
CORPORATION, a Delaware corporation (“Hawk”), Friction Products Co., an Ohio
corporation (together with Hawk, “Employer”) and RONALD E. WEINBERG
(“Employee”).
RECITALS
A.  The parties were previously parties to (i) an employment agreement dated
June 30, 1995 (the “Original Agreement”), (ii) Amendment No. 1 to the Original
Agreement dated October 24, 2000 (“OA Amendment No. 1”), and (iii) Amendment
No. 2 to the Original Agreement dated May 31, 2001 (“OA Amendment No. 2,” and
together with the Original Agreement and OA Amendment No. 1, the “Amended
Original Agreement”).
B.  The parties amended and restated the Amended Original Agreement in the
Amended and Restated Employment Agreement dated as of December 31, 2001 (the
“Effective Date”) between Employer and Employee (the “Amended and Restated
Employment Agreement”).
C.  The parties amended the Amended and Restated Employment Agreement in
Amendment No. 1 to the Amended and Restated Employment Agreement dated as of
March 4, 2004 (“AREA Amendment No. 1”) and in Amendment No. 2 to the Amended and
Restated Employment Agreement dated as of December 31, 2008 (“AREA Amendment No.
2,” and together with the Amended and Restated Agreement and AREA Amendment No.
1, the “Amended AREA”).
D.  The parties desire to further amend and restate the Amended AREA in its
entirety as set forth in this Agreement.
NOW THEREFORE, in consideration of the premises and the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound,
Employer and Employee amend and restate the Amended AREA, as follows:
1.  EMPLOYMENT.  Employer hereby employs Employee and Employee agrees to be
employed by Employer for a period commencing on March 15, 2009 and terminating
on December 31, 2014.  Such period, together with the period of any extension or
renewal upon the mutual agreement of Employer and Employee of such employment,
is herein referred to as the “Employment Period.”
2.  COMPENSATION AND BENEFITS.  Provided that Employee’s employment hereunder is
not terminated in accordance with this Agreement, during the Employment Period
Employee shall receive as compensation each of the following:
(a)  Salary:  Employee shall receive a salary at the annual rate of $750,000,
payable not less frequently than semi-monthly in accordance with Employer’s
payroll procedures (as adjusted from time to time, “Base Wages”).  To ensure
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Department of Treasury regulations and other interpretive
guidance issued thereunder, each as in effect from time to time (collectively,
“Section 409A”), in no event shall any portion of the Base Wages be paid later
than March 15 of the calendar year following the calendar year in which the Base
Wages were earned and accrued.
(b)  Employee Benefit Programs:  Employee shall have the right to participate,
subject to any applicable eligibility requirements, in all corporate employee
benefit programs offered to executive employees by Employer and any other plans
made available by Employer in the future to its executives and key management
employees, including, if any, Employer’s 401(k) plan, health and life insurance
programs and non-contributory defined benefit plans.
(c)  Executive Bonus:  During each year of the Employment Period, Employee may
receive a bonus as determined in the sole discretion of the Compensation
Committee of the Board of Directors (“Board”) of Employer) which bonus could be
pursuant to an annual incentive plan or otherwise.  To ensure compliance with
Section 409A, the bonus payment payable under this Section 2(c) shall be paid no
later than March 15 of the calendar year following the calendar year in which
the amount was earned and accrued.
(d)  Business Expenses:  Employer shall promptly reimburse Employee for all
reasonable and necessary business expenses incurred by Employee on behalf of
Employer and its parent, wholly-owned subsidiaries or affiliated entities during
the Employment Period, or such other expenses as are approved from time to time
by the Compensation Committee.  Employee shall submit to Employer appropriate
expense reports that detail such expenses and include copies of receipts where
appropriate.  To ensure compliance with Section 409A, reimbursed business
expenses for each calendar year shall be paid no later than March 15 of the
calendar year following the calendar year in which those expenses were incurred
by Employee.
(e)  Automobile Expenses:  Employee shall be entitled to receive a car allowance
in the amount determined by the Compensation Committee, but not less than the
amount presently paid, payable semi-monthly.  Employer shall provide property
and liability insurance on Employee’s automobile and reimburse Employee for the
reasonable maintenance and repair costs incurred with respect to Employee’s
automobile.  To ensure compliance with Section 409A, (i) car allowance amounts
shall be paid no later than March 15 of the calendar year following the calendar
year in which Employee’s right to each amount accrued and (ii) reimbursed
maintenance and repair costs shall be paid no later than March 15 of the
calendar year following the calendar year in which those expenses were incurred
by Employee.
(f)  Insurance:  For the Employment Period (and any renewal thereof), Employer
shall continue to maintain and pay the premiums on the insurance policies issued
by Massachusetts Mutual (Policy Numbers 71395270 and 6251966), or such other
similar policies as may be agreed by Employee. Such insurance policies shall
continue to be subject to the applicable split-dollar agreements between
Employer and Employee.
3.  ADJUSTMENTS TO COMPENSATION.
(a)  The Board, or the Compensation Committee, will review Employee’s Base Wages
no less than annually at which time it will determine increases, if any, to
Employee’s Base Wages.  Base Wages cannot be reduced except by mutual agreement
between Employer and Employee.
(b)  Employee hereby authorizes Employer to withhold and withdraw from amounts
payable to Employee under this Agreement all applicable amounts required by
federal, state and local laws.
4.  DUTIES.  Employee shall, during the Employment Period, serve as Chief
Executive Officer, Chairman of the Board or both Chairman of the Board and Chief
Executive Officer of Employer, as may be determined by Employee and Employer, or
in any other capacity as the Board may request and Employee shall mutually agree
to serve from time to time, provided, however, that Employee’s duties and
responsibilities shall be the same as are customarily assigned to the Chairman
of the Board and Chief Executive Officer, including overseeing the management,
operating strategies and profitability of the business.  Employee shall not be
required to devote substantially all of his time and efforts to the business and
affairs of Employer so long as Employee substantially performs the duties and
functions provided for herein to the best of his ability and skill in such a
manner as to promote the best interests of Employer.  Employee further agrees to
serve as a director on the boards of directors of Employer’s subsidiaries or
affiliated entities and in one or more executive offices of any of Employer’s
subsidiaries or affiliated entities.
5.  DEATH OF EMPLOYEE.  
(a)           In the event Employee should die during the Employment Period and:
(i)           at the time of Employee’s death, Employee has a wife, then:  (A)
Employer shall pay to Employee’s wife the amount of bonus which Employee would
have received under Section 2(c) hereof for the year of Employee’s death which
shall be prorated for the portion of the year ending upon the date of death; and
(B) Employer shall continue to provide and/or pay for the existing health care
coverage to Employee’s wife to the maximum extent allowable in all respects
under applicable law for the balance of the Employment Period or until
Employee’s surviving spouse attains the age of sixty-five (65) years, whichever
is longer; provided, however, that when Employee’s surviving spouse attains the
age of sixty-five (65) years, Medicare shall be the primary provider of medical
coverage and the existing health care coverage shall be the secondary payor; and
provided further, however, that the combined benefits of Medicare and the
Medicare supplemental policy shall be substantially the same as then available
under the Employer’s existing health care coverage for active employees; or
(ii)           at the time of Employee’s death, Employee has no wife, then
Employer shall:  (A) for a period of two (2) years, continue to pay Employee’s
Base Wages at the same monthly amount earned by Employee immediately prior to
his death to Employee’s beneficiaries or estate; and (B) pay to Employee’s
beneficiaries or his estate, the amount of bonus which the Employee would have
received under Section 2(c) hereof for the year of Employee’s death which shall
be prorated for the portion of the year ending upon the date of death.
(b)           To ensure compliance with Section 409A, Employer shall pay:
(i)           any amount payable under Section 5(a)(i)(A) or 5(a)(ii)(B) by no
later than March 15 of the calendar year following the year of Employee’s death;
(ii)           all amounts payable under Section 5(a)(ii)(A) semi-monthly in
accordance with Employer’s payroll procedures as in effect on the date of this
Agreement beginning with the first month following the month of Employee’s
death; and
(iii)           to the extent that any continued payments or reimbursements of
health care coverage under Section 5(a)(i)(B) above are deemed to constitute
taxable compensation, any such payment due to Employee’s wife shall be paid on
or before the last day of the calendar year following the calendar year in which
the related expense was incurred.  The amount of any such payments eligible for
reimbursement in one year shall not affect the payments or expenses that are
eligible for payment or reimbursement in any other taxable year, and the right
of Employee’s wife to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit.
6.  DISABILITY OF EMPLOYEE.
(a)           In the event that Employee becomes “mentally or physically
disabled” (as hereinafter defined) during the Employment Period, Employer shall
continue to pay Employee’s Base Wages to Employee semi-monthly in accordance
with Employer’s payroll procedures as in effect on the date of this Agreement
for the remainder of the year during which the disability begins beginning with
the first payroll period after the onset of the disability, at the same monthly
rate earned by Employee immediately prior to his disability.  The amount of the
bonus which Employee is to receive under Section 2(c) hereof for the year of the
onset of the disability shall be determined and paid as if Employee has not been
disabled.  To ensure compliance with Section 409A, Employer shall pay any bonus
amount payable for the year of the onset of the disability by no later than
March 15 of the calendar year following the year of the onset of the
disability.  In the event that Employee becomes “mentally or physically
disabled” (as hereinafter defined) during the Employment Period, after the year
of the onset of the disability, Employer shall provide the following to
Employee:  (i) disability wage continuation payments, for the remainder of
Employee’s life, equal to, on an annual basis, sixty percent (60%) of the
average annual Employee’s Base Wages for the previous three consecutive years of
employment prior to the year of the onset of the disability with Employer, less
applicable withholding taxes, payable not less frequently than semi-monthly
(“Disability Wage Continuation Payments”) and (ii) annual bonus payments, for
the remainder of Employee’s life, equal to sixty percent (60%) of Employee’s
average annual bonus payment for the previous three consecutive years of
employment with the Employer (as such bonus is determined in accordance with
Section 2(c)), less applicable withholding taxes (“Bonus Continuation
Payments”); provided that the Disability Wage Continuation Payments and Bonus
Continuation Payments shall be reduced by the amount of any insurance payments
made to Employee or his spouse under any insurance plans provided and paid for
by Employer or any of its subsidiaries or affiliates.  If Employee shall die
prior to December 31, 2014, but after Employee becomes mentally or physically
disabled, then the provisions of Section 5 hereof shall apply.
(b)           For purposes of this Agreement, Employee shall become “mentally or
physically disabled” as of the time the Board shall find, on the basis of
medical evidence satisfactory to the Board, in its sole discretion, that as a
result of a mental or physical condition Employee is unable to substantially
perform his normal duties of employment hereunder or is prevented from engaging
in substantially the same level of performance as he engaged in prior to the
onset of such condition, and that such disability is likely to continue for a
substantial period of time.  Employee shall submit to an examination by a
physician, selected at the discretion of the Board and paid for by the Employer,
as is necessary to obtain the medical evidence needed by the Board to determine
whether Employee has become “mentally or physically disabled.”  Employee hereby
waives the confidentiality of the results or conclusions of such medical
examination and shall take such action as is necessary to disclose the results
or conclusions of such examination to the Board.  In the event Employee fails to
submit to such examination or to take the necessary action to disclose the
results of the examination, Employee shall be deemed to be “mentally or
physically disabled.”
(c)           To ensure compliance with Section 409A, Employer shall pay:
(i)           all Disability Wage Continuation Payments payable under
Section 6(a)(i) semi-monthly in accordance with Employer’s payroll procedures as
in effect on the date of this Agreement beginning with the first month of the
calendar year after the year of the onset of the disability; and
(ii)           all Bonus Continuation Payments payable under Section 6(a)(ii) on
March 15 of the calendar year following the year in which each amount is earned
and accrued.
7.  TERMINATION.
(a)  Employer may terminate Employee’s employment under this Agreement at any
time for cause, which shall include only the following:  (i) Employee’s engaging
in fraud, misappropriation of funds, embezzlement or like conduct committed
against Employer; (ii) Employee’s conviction of a felony; or (iii) Employee’s
willful or intentional material breach of this Agreement that has a material
economic effect on Employer.
(b)  Employee’s employment under this Agreement may be terminated by Employer in
the event of Employee’s voluntarily leaving the employ of Employer.
(c)  Employee may terminate his employment under this Agreement for “Good
Reason.”  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following conditions (the “Good Reason Conditions”)
arising without the consent of Employee:
(i)           Any action by Employer which results in a material diminution in
Employee’s authority, duties or responsibilities;
(ii)           A material change in geographic location at which Employee must
perform the duties as set forth in Section 4 above;
(iii)           A material diminution in Employee’s Base Wages;
(iv)           A material diminution in the authority, duties, or
responsibilities of any person to which Employee is required to report,
including a requirement that Employee report to a corporate officer or employee
instead of reporting directly to the Board;
(v)           A material diminution in the budget over which Employee retains
authority; or
(vi)           Any other action or inaction that constitutes a material breach
of the terms of this Agreement, as amended.
In the event of the occurrence of any Good Reason Condition, Employee shall
provide to Employer written notice of the existence of the Good Reason Condition
within a period not to exceed 90 days of its initial existence.  Employer shall
have a period of not less than 60 days during which it may remedy the Good
Reason Condition.
(d)           If Employer terminates the employment of Employee:
(i)           for cause under Section 7(a) above, then Employer shall not be
obligated to make any further payments to Employee under this Agreement or
otherwise (including, without limitation, any accrued and unpaid bonuses and
severance benefits), except for amounts of any earned and unpaid Base Wages;
(ii)           under Section 7(b) above, then Employer and/or its successor
(whether direct or indirect, by purchase, merger, consolidation, by operation of
law or otherwise), shall be obligated to continue to pay Employee the Base Wages
through the date that Employee voluntarily leaves the employ of Employer;
provided, however, that Employee shall not be entitled to any bonus payments; or
(iii)           for any reason other than for cause as set forth in Section 7(a)
above or in the event of Employee’s voluntarily leaving the employ of Employer
as set forth in Section 7(b), then Employer and/or its successor (whether direct
or indirect, by purchase, merger, consolidation, by operation of law or
otherwise), shall continue to provide and/or pay for the existing health care
coverage to Employee for the remainder of the Employment Period and shall pay
Employee, in a lump sum payment within 30 days after Employee’s termination, (A)
the Base Wages for the remainder of the Employment Period, and (B) an amount
equal to the total annual bonuses that Employee received from Employer for the
number of years preceding the year of termination equal to the number of years
remaining in the Employment Period; provided, however, that, for purposes of
calculating the amounts due to Employee under this Section 7(d)(iii), in no
event shall the remainder of the Employment Period be deemed to be less than
three (3) years.
For example purposes only, if Employer terminates Employee in accordance with
this Section 7(d)(iii) on January 1, 2010, then Employee would be entitled to
(1) continuing (provided or paid for) health care coverage until December 31,
2014 or for five (5) years, and (2) a lump sum payment within 30 days after
termination equal to (a) five (5) years of Employee’s Base Wages and (b) an
amount equal to his bonuses received for the five (5) years preceding his
termination date – 2005, 2006, 2007, 2008 and 2009.  If Employer terminates
Employee in accordance with this Section 7(d)(iii) on January 1, 2012, , then
Employee would be entitled to (1) continuing (provided or paid for) health care
coverage until December 31, 2014 or for two (2) years, and (2) a lump sum
payment within 30 days after termination equal to (a) three (3) years of
Employee’s Base Wages and (b) an amount equal to his bonuses received for the
three (3) years preceding his termination date – 2009, 2010, and 2011.
(e)           If Employee terminates Employee’s employment for “Good Reason”
under Section 7(c) above, then Employer and/or its successor shall have the same
obligations to Employee as are described in Section 7(d)(iii) above; provided
that the obligations under Section 7(d)(iii) shall be payable only if Employee
terminates Employee’s employment on a date not later than one year following the
initial existence of the Good Reason Condition constituting the basis of
Employee’s termination for Good Reason.
(f)           To ensure compliance with Section 409A, Employer shall pay:
(i)           all amounts payable under Sections 7(d)(i) and (ii) semi-monthly
in accordance with Employer’s payroll procedures as in effect on the date of
this Agreement; provided, however that no amount payable under Section 7(d)(i)
or (ii) shall be paid later than March 15 of the calendar year following the
year of Employee’s termination of employment with Employer; and
(ii)           all amounts payable under Section 7(d)(iii) constituting Base
Wages and bonus payments in a lump sum within 30 days after Employee’s
termination; provided, however, that no such amount shall be paid later than
March 15 of the calendar year following the year of Employee’s termination of
employment with Employer; and
(iii)           to the extent that any continued payments or reimbursements of
health care coverage under Section 7(d)(iii) above are deemed to constitute
taxable compensation to Employee, any such payment due to Employee shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred.  The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Employee’s right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.
(g)           In the event that Employee’s employment with Employer is
terminated by Employer or by Employee, the parties agree that the provisions of
Sections 7(d), 7(e), 8 through 17 and 20 through 29 hereof shall survive such
termination and continue in full force and effect.
8.  NON-COMPETITION.  Employee recognizes and acknowledges that the business of
Employer is the manufacture, marketing and development of friction materials,
metal stampings, fuel cells and businesses related thereto.  Employee agrees
that within the United States, Canada, Italy and China and any other location in
which Employer engaged in all or part of the above-described business at any
time during the Employment Period, and for two (2) years from and after the date
of the termination of Employee’s employment hereunder (the “Restricted Period”),
Employee shall not, in any manner, directly or indirectly on behalf of himself
or any other person, firm, business or corporation:
(a)  establish, operate or engage in, financially or otherwise, as an owner,
partner, shareholder, officer, director, licensor, licensee, principal, agent,
employee, trustee, consultant or in any other relationship or capacity, the
business of the Employer; provided, however, that the ownership of, or
investments in, at no time exceeding 5% of the issued and outstanding capital
stock of an entity shall not constitute a breach of the prohibitions hereunder;
(b)  request or instigate any account or customer of Employer or its
subsidiaries or affiliates to withdraw, diminish, curtail or cancel any of its
business with Employer or its subsidiaries or affiliates; or
(c)  hire, solicit, or encourage to either leave the employment of or cease
working with Employer or its subsidiaries or affiliates  any then current
employee of Employer or its subsidiaries or affiliates.
In the event of Employee’s breach of any provision of this Section, the running
of the Restricted Period shall be automatically tolled (i.e., no part of the
Restricted Period shall expire) from and after the date of the first such
breach.
9.  CONFIDENTIAL INFORMATION.  Employee recognizes and acknowledges that
confidential information, including, without limitation, information, knowledge
or data: (a) of a business nature such as, but not limited to, information about
cost, price, rates, profits, purchasing, suppliers, advertising, customers,
sales, marketing, promotion, compensation, employment, personnel, including
information regarding present and prospective customers and the business affairs
and financial condition of Employer; (b) of a technical nature such as, but not
limited to, methods, know-how, processes and research; (c) pertaining to future
developments such as, but not limited to, research and development projects and
future marketing, advertising or promotion; (d) pertaining to trade secrets of
Employer; and including all other matters which Employer treats as confidential
(the items described above being hereafter collectively referred to as
“Confidential Information”), are valuable, special and unique assets of
Employer.  During and after the Restricted Period, Employee shall keep secret
and retain in strictest confidence, shall not use for the benefit of himself or
others except in connection with the business and affairs of Employer, any and
all Confidential Information learned or obtained by Employee before or after the
date of this Agreement, and shall not disclose such Confidential Information to
anyone outside of Employer either during or after employment by Employer, except
as required in the course of performing duties of his employment with Employer,
without the express written consent of Employer or as required by law.  For the
purposes of the above disclosure exception, it is expressly recognized that,
during the Employment Period, Employee’s duties include, without limitation,
providing certain information about Employer to bankers, investors, the press,
governmental agencies, and other members of the financial community in general,
and such dissemination of information will not constitute a violation of this
Section 9.  Notwithstanding anything to the contrary, Employee shall not be
obligated (a) to preserve confidentiality of Confidential Information that
becomes publicly available other than by the unauthorized disclosure by
Employer, or (b) of any business or management process utilized by Employee
during his employment, provided that no trade secret is disclosed.
10.  PROPERTY OF EMPLOYER.  Employee agrees to deliver promptly to Employer all
manuals, letters, notes, notebooks, reports, computer programs and files,
memoranda, customer and supplier lists and all other materials relating in any
way to the business of Employer and in any way obtained by Employee during the
period of his employment with Employer which are in his possession or under his
control, and all copies thereof, (a) upon termination of Employee’s employment
with Employer, or (b) at any other time at Employer’s request.  Employee further
agrees that he will not make or retain any copies of any of the foregoing and
that he will so represent to Employer upon termination of his employment
hereunder.
11.  RIGHTS AND REMEDIES UPON BREACH.  Both parties recognize that the rights
and obligations set forth in this Agreement are special, unique and of
extraordinary character.  If Employee breaches, or threatens to commit a breach
of any of the provisions of Sections 8 through 10 hereof (hereinafter referred
to as the “Restrictive Covenants”), then Employer shall have the right and
remedy to injunctive relief which right and remedy shall be in addition to, and
not in lieu of, any other rights and remedies available to Employer pursuant to
this Agreement, any applicable law or in equity.  The right and remedy to have
the Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to Employer and that money
damages will not provide adequate remedy to Employer.  As to the covenants
contained in Section 9 hereof, specific performance shall be for a period of
time equal to the unexpired portion of the Restricted Period, giving full effect
to the tolling provision of Section 9 hereof, and beginning on the earlier of
the date on which the court’s order becomes final and nonappealable or the date
on which all appeals have been exhausted.
12.  DISCLOSURE.  Employer may notify anyone employing Employee or evidencing an
intention to employ Employee as to the existence and provisions of this
Agreement and of the Restrictive Covenants.
13.  INDEMNIFICATION.
(a)  Employer shall indemnify Employee (and his legal representative or other
successors) to the fullest extent provided by the articles or certificate of
incorporation and by-laws or code of regulations (or other governing document)
of Employer and any wholly-owned subsidiary, as may be amended or restated from
time to time.
(b)  Employee shall indemnify Employer against any and all losses incurred by
Employer as a result of Employee’s acts of willful misconduct or fraud.
14.  ASSIGNMENTS.  This Agreement is a personal services contract and it is
expressly agreed that (a) the rights and interests of Employee hereunder may not
be sold, transferred, assigned, pledged or hypothecated (other than by will or
the laws of descent and distribution), and (b) the rights and obligations of
Employer hereunder shall be assigned and shall be binding upon any successor to
the interests of Employer, whether direct or indirect, by purchase, merger,
consolidation, by operation of law or otherwise.
15.  BINDING EFFECT.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their heirs, representatives and permitted
successors and assigns.
16.  SEVERABILITY.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.
17.  BLUE-PENCILING.  If at any time it shall be determined that any of the
provisions of this Agreement are unreasonable as to time or area, or both, by
any court of competent jurisdiction, Employer shall be entitled to enforce such
provision for such period of time and within such area as may be determined to
be reasonable by such court.
18.  REPRESENTATIONS OF EMPLOYEE.  Employee represents and warrants, on behalf
of himself, his immediate family and any person, firm or corporation in which he
has a substantial interest, that:
(a)  they are not indebted to Employer in any amount whatsoever;
(b)  they do not, and will not during the Restricted Period, have any direct or
indirect ownership interest in any entity with which Employer has a business
relationship or competes with Employer; provided, however, that the ownership
of, or investments in, at no time exceeding 5% of the issued and outstanding
capital stock of an entity shall not constitute a breach of this representation
and warranty and the question as to whether a company competes with Employer
shall be determined by the Board, and such determination shall be final;
(c)  they are not and will not become, during the Employment Period, directly or
indirectly, interested in any material contract with Employer (other than this
Agreement); and
(d)  the execution of this Agreement or his employment by Employer will not
breach any agreement or covenant entered into by him that is currently in
effect.
19.      CONFLICTS OF INTEREST.  In the event that Employee engages in or
contemplates engagement in a transaction which does affect or could affect the
business of Employer, Employee agrees to immediately disclose in writing to the
Board all material information relating to same.
20.      SECTION 409A.
(a)           To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A.
(b)           If Employee is a “specified employee” (within the meaning of U.S.
Treasury Regulation Section 1.409A-1(i)), as determined by Employer in
accordance with Section 409A, as of the date of Employee’s separation from
service (within the meaning of U.S. Treasury Regulation Section 1.409A-1(h)), to
the extent that the payments or benefits under this Agreement are subject to
Section 409A and the delayed payment or distribution of all or any portion of
those amounts to which Employee is entitled under this Agreement, exclusive of
any amount that is permitted to be distributed under U.S. Treasury Regulation
Section 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion deferred under this
Section 20(b) shall be paid or distributed (without interest) to Employee in a
lump sum on the earlier of (i) the date that is six (6) months following
termination of Employee’s employment, (ii) a date that is no later than thirty
(30) days after the date of Employee’s death, or (iii) the earliest date as is
permitted under Section 409A.  For purposes of clarity, the six (6) month delay
shall not apply in the case of severance pay contemplated by U.S. Treasury
Regulation Section 1.409A-1(b)(9)(iii) to the extent of the limits set forth
therein.  Any remaining payments due under this Agreement shall be paid as
otherwise provided in this Agreement.
(c)           For purposes of Section 409A (including, without limitation, for
purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2)(iii)), Employee’s
right to receive the installment payments described in Sections 5(a)(ii)(A) and
6(a) shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment shall at all times be considered a
separate and distinct payment.
(d)           Notwithstanding anything herein to the contrary, to the extent any
of the amounts payable under Sections 5(a)(ii)(A), 6(a), and 7(d)(iii) are
treated as non-qualified deferred compensation subject to Section 409A, then no
portion of such amounts shall be payable to Employee unless Employee’s
termination of employment constitutes a “separation from service,” as defined in
U.S. Treasury Regulation Section 409A-1(h) (and any successor provision
thereto).
(e)           To the maximum extent permitted by applicable law, the amounts
payable to Employee under this Agreement shall be made in reliance upon U.S.
Treasury Regulation Section 1.409A-1(b)(9) (with respect to separation pay
plans) or U.S. Treasury Regulation Section 1.409A-1(b)(4) (with respect to
short-term deferrals).
21.           PARACHUTE PROVISIONS.  If any amount payable to or other benefit
receivable by the Employee pursuant to this Agreement is deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by Employee which is
deemed to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Employee of an excise tax under Section 4999 of the Code, then, in addition to
any other benefits to which the Employee is entitled under this Agreement, the
Employee shall be paid by the Employer an amount in cash equal to the sum of the
excise taxes payable by the Employee by reason of receiving Parachute Payments
plus the amount necessary to put the Employee in the same after-tax position
(taking into account any and all applicable federal, state and local excise,
income or other taxes at the highest applicable rates on such Parachute Payments
and on any payments under this Section 21) as if no excise taxes had been
imposed with respect to Parachute Payments.  The amount of any payment under
this Section 21 shall be computed by a certified public accounting firm mutually
and reasonably acceptable to the Employee and the Employer, the computation
expenses of which shall be paid by the Employer.  “Parachute Payment” shall mean
any payment deemed to constitute a “parachute payment” as defined in Section
280G of the Code.
22.           ACKNOWLEDGMENT.  Employee acknowledges that:  (a) he has carefully
read all of the terms of this Agreement, and that such terms have been fully
explained to him; (b) he understands the consequences of each and every term of
this Agreement; (c) he has had sufficient time and an opportunity to consult
with his own legal advisor prior to signing this Agreement; (d) he had other
employment opportunities at the time he entered into this Agreement; (e) he
specifically understands that by signing this Agreement he is giving up certain
rights he may have otherwise had, and that he is agreeing to limit his freedom
to engage in certain employment during and after the termination of this
Agreement; and (f) the limitations to his right to compete contained in this
Agreement represent reasonable limitations as to scope, duration and
geographical area, and that such limitations are reasonably related to
protection which Employer reasonably requires.
23.           NOTICES.  All notices, requests, demands or other communications
hereunder shall be sent by registered or certified mail to:
Employer:                               Board of Directors
Hawk Corporation
200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301


Copy to:                 Byron S. Krantz, Esq.
Kohrman Jackson & Krantz PLL.
One Cleveland Center
1375 East Ninth Street, 20 Floor
Cleveland, Ohio 44114


Employee:                              Ronald E. Weinberg
                928 Chestnut Run
               Gates Mills, Ohio 44040

 
24.           CAPTIONS.  The captions in this Agreement are included for
convenience only and shall not in any way affect the interpretation or
construction of any provision hereof.
25.           GOVERNING LAW.  This Agreement shall be governed by, and construed
and enforced in accordance with the laws of the State of Ohio.
26.           SUBMISSION TO JURISDICTION.  Employer may enforce any claim
arising out of or relating to this Agreement, or arising from or related to the
employment relationship existing in connection with this Agreement in any state
or federal court having subject matter jurisdiction and located in Cleveland,
Ohio.  For the purpose of any action or proceeding instituted with respect to
any such claim, Employee hereby irrevocably submits to the jurisdiction of such
courts and irrevocably consents to the service of process out of said courts by
mailing a copy thereof, by registered mail, postage prepaid, to Employee and
agrees that such service, to the fullest extent permitted by law, (a) shall be
deemed in every respect effective service of process upon him in any such suit,
action or proceeding, and (b) shall be taken and held to be valid personal
service upon and personal delivery to him.  Nothing herein contained shall
affect the right of Employer to serve process in any other manner permitted by
law or preclude Employer from bringing an action or proceeding in respect hereof
in any other country, state or place having jurisdiction over such action,
Employee irrevocably waives, to the fullest extent permitted by law, any
objection which he has or may have to the laying of the venue of any such suit,
action or proceeding brought in any such court located in Cleveland, Ohio, and
any claim that any such suit, action or proceeding brought in such a court has
been brought in an inconvenient forum.
27.           WAIVER OF BREACH.  The waiver by either party of a breach of any
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent breach.
28.           AMENDMENT.  This Agreement may be amended only in a writing
executed by both parties hereto.
29.           ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties and this Agreement supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether written or
oral, of the parties hereto relating to the transactions contemplated by this
Agreement, including without limitation the Amended AREA.  No course of conduct
or dealing between the parties shall be deemed to amend this Agreement.
IN WITNESS WHEREOF, the undersigned have hereunto set their hand as of the date
first written above.
 
“EMPLOYER” 
 
HAWK CORPORATION and
FRICTION PRODUCTS CO.
 
     “EMPLOYEE”   
/s/Byron S. Krantz
   
/s/ Ronald E. Weinberg
 
Name: Byron S. Krantz
   
Name: Ronald E. Weinberg
 
Title: Secretary
   
 
 

                                                                                    